Judgment, Supreme Court, New York County, entered September 28, 1972, which annulled the Police Commissioner’s termination of petitioner’s employment as a probationary patrolman and remanded to the Commissioner for further proceedings, unanimously reversed, on the law, and vacated, without costs and without disbursements, and the petition dismissed. A proper evaluation of the petitioner’s test marks at the Police Academy under the applicable rules shows that they were below passing. No purpose would be served by the remand. {Seed V. Murphy, 37 A D 2d 823.) Concur — McGivern, J. P., Kupferman, Murphy, Lane and Tilzer, JJ.